Citation Nr: 1036153	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 to July 
1987, to include service in the Republic of Vietnam from August 
1966 to August 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that the Veteran has a diagnosis of diabetes 
mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military 
service, nor may service incurrence of diabetes mellitus be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in December 2007.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353- 23,356 (Apr. 30, 2008).  The 
Veteran has had ample opportunity to respond/supplement the 
record and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.

The Veteran's available service treatment records (STRs) are 
associated with his claims file.  The Veteran's available, 
pertinent post-service treatment records are associated with his 
claims file.  Although the Veteran's representative maintains 
that the Veteran should have been offered a VA examination "for 
the purposes of determining whether [his] hyperglycemia warrants 
a diagnosis of [diabetes mellitus]," see August 2010 Informal 
Hearing Presentation, hyperglycemia is not the disability at 
issue.  The Board concludes that a VA examination is not 
necessary because no evidence of the disability at issue 
(diabetes mellitus) was presented.  38 C.F.R. § 3.159(c)(4).  
Evidentiary development in this matter is complete to the extent 
possible.  The Veteran has not identified any pertinent, 
available evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of this 
claim.

Law and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If certain chronic 
diseases, including diabetes mellitus, are manifested to a 
compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
developed Type 2 diabetes mellitus to a degree of 10 percent or 
more at any time after service, the veteran is entitled to a 
presumption of service connection even though there is no record 
of such disease during service.  38 U.S.C.A. §§ 1112, 1116; 38 
C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

Service connection requires medical evidence diagnosing a current 
disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

The Veteran's service personnel records show that he had service 
in the Republic of Vietnam from August 1966 to August 1967.  His 
STRs are silent for any complaints, findings, treatment, or 
diagnoses of diabetes mellitus.

Private treatment records from Dr. G dated from 2006 to 2007 note 
that the Veteran was seen for various complaints.  A May 2007 
treatment record notes an impression of hyperglycemia.  No 
diagnosis of diabetes mellitus was noted. 

The threshold question in any claim seeking service connection is 
whether the Veteran, in fact, has the disability for which 
service connection is sought.  That is the critical question 
here:  does the Veteran have diabetes mellitus?  In the absence 
of proof of a present disability there can be no valid claim for 
service connection.  Brammer, supra.

The record includes no medical treatment/evaluation report that 
shows a definite diagnosis of diabetes mellitus.  (Hyperglycemia 
is defined as abnormally increased glucose in the blood.  See 
Dorland's Illustrated Medical Dictionary 881 (30th ed. 2000.  
While the private records dated in May 2007 may show that the 
Veteran was "pre-diabetic", they do not show that he has been 
formally diagnosed with diabetes mellitus.)  As the competent 
(medical) evidence of record does not include a diagnosis of 
diabetes mellitus, the preponderance of the evidence is against a 
finding that the Veteran has such disability.  See Brammer, 
supra.  Accordingly, consideration of the appeal does not need to 
proceed any further.

If, in the future, the Veteran is diagnosed with diabetes 
mellitus, type 2, he is encouraged to reopen his claim.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


